Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (fig. 12) in the reply filed on 03/01/2022 is acknowledged. Claims 12-17 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-II and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S Pat. No. 10,931,969 B2) in view Zheng et al., (U.S. Pub. No. 2011/0007800 A1). 
As per claim 1, Chen teaches a method for processing video, comprising: performing a conversion between a current video block and bitstream of the current video block using an inter-prediction coding scheme based on a n-order polynomial model using a first variable associated with the current block, where n is an integer greater than or equal to zero (col. 16 lines 58 to col. 17 lines 5 and fig. 6; bi-directional optical flow combined with the Hermite interpolation for motion trajectory of each sample one gets a unique polynomial of third order). Although, Chen discloses compensating for the luminance value for a block during a conversion (col. 16 lines 58 to col. 17 lines 5, col. 21 lines 33-37 and fig. 6), Chen does not explicitly disclose to perform illumination compensation using the n-order polynomial. 
However, Zheng discloses to perform illumination compensation using the n-order polynomial ([0094-0095], [0147]).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zheng with Chen for the benefit of providing predictable results of handling temporal illumination variation or fade in/out effects for motion compensation. 
As per claim 2, Chen (modified by Zhang) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the n is 3, and the n-order polynomial model is f(x) = a0+a1x + a2x2 + a3x3, wherein ai, where i = 0, 1, 2, 3, is a parameter of the n-order polynomial model and x is the first variable (col. 16 lines 58 to col. 17 lines 5; unique third order polynomial). 
claim 3, Chen (modified by Zheng) as a whole teaches everything as claimed above, see claim 1. Chen does not explicitly disclose wherein n is 2, and the n-order polynomial model is f(x) = a0+a1x + a2x2,, wherein i=0, 1, 2 is a parameter of the n-order polynomial model, and x is the first variable. 
However, Zheng teaches wherein n is 2 and, the n-order polynomial model is f(x) = a0+a1x + a2x2, wherein i=0, 1, 2 is a parameter of the n-order polynomial model, and x is the first variable ([0094]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zheng with Chen for the benefit of providing predictable results of handling temporal illumination variation or fade in/out effects for motion compensation. 
As per claim  4, Chen (modified by Zheng) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein x represents a reference sample value of a first sample of the current video block, and f(x) represents a predicted sample value of the first sample (col. 16 lines 58 to col. 17 lines 5; third order polynomial matches both function values Ik; the examiner notes that the Iuminance l, would represent “and the output of pred_bio would read upon the predicted samples (fx)). 
As per claim 5, Chen (modified by Zheng) as a whole teaches everything as claimed above, see claim 3. In addition, Chen teaches wherein x represents a reference sample value of a first sample of the current video block, and f(x) represents a predicted sample value of the first sample ((col. 16 lines 58 to col. 17 lines 5; third order polynomial matches both function values Ik; the examiner notes that the I would represent “and the output of pred_bio would read upon the predicted samples (fx)).
As per claim 19 which is the corresponding video processing apparatus with the limitations of the method recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
claim 20, which is the corresponding non-transitory computer-readable medium which the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pat. No. 10,931,969 B2) in view of Zheng et al., (U.S. Pub. No. ) and further in view of Rao et al. (U.S. Pat. No. 8,089,534).
As per claim 18, Chen (modified by Zheng) as a whole teaches everything as claimed above, see claim 1. Chen does not explicitly disclose wherein different parameters of the n-order polynomial model are derived for different color components. 
However, Su  teaches wherein different parameters of the n-order polynomial model are derived for different color components ([0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Su with Chen (modified by Zheng) for the benefit of providing efficient compression and processing of video and improve image quality.

Allowable Subject Matter
Claim 6-11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486